DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 02/28/2019. Claims 1-14 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 02/28/2019 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Ex Parte Quayle
	This application is in condition for allowance except for the following formal matters:
In the claims:
The claims are objected to because they include reference characters which are not enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 1 line 7 reads “portion 106A”, --portion 106B-- is suggested.
Claim 1 line 22 reads “108P to said”, --108P into said-- is suggested.
Claim 1 line 28 reads “108eof”, --108e of-- is suggested.
Claim 1 line 33 reads “ratchet 110”, --ratchet 110A-- is suggested.
Claim 1 line 71 reads “130fadapted”, --130f adapted-- is suggested.
Claim 1 lines 72-73 reads “means 120 [(120a and 120e), (120b and 120f), (120c and 120g) and (120d and 120h)] thereby”, --means 120 thereby-- is suggested.
Claim 1 lines 74-75 reads “means 120 [(120a and 120e), (120b and 120f), (120c and 120g) and (120d and 120h)] to”, --means 120 to-- is suggested.
Claim 1 lines 76-77 reads “rail-end 130 (130A, 130B, 130C, 130C and 130D) respectively”, --rail-end 130 respectively-- is suggested.
Claim 1 line 82 reads “a fourth and eighth gear position 132D”, --a fourth and eighth gear position synchronizer unit 132D-- is suggested.
Claim 1 line 86 reads “134Aadapted”, --134A adapted-- is suggested.
Claim 1 line 87 reads “at corresponding”, --at a corresponding-- is suggested.
Claim 1 line 92 reads “at corresponding”, --at a corresponding-- is suggested.
Claim 1 line 97 reads “at corresponding”, --at a corresponding-- is suggested.
Claim 1 line 102 reads “at corresponding”, --at a corresponding-- is suggested.
Claim 1 line 105 reads “126 A”, --126A-- is suggested.
Claim 1 line 108 reads “assemblies124”, --assemblies 124-- is suggested.
Claim 1 line 120 reads “1248H”, --124H-- is suggested.
Claim 1 line 130 reads “124P to said”, --124P into said-- is suggested.
Claim 1 line 154 reads “said an active”, --said active-- is suggested.
Claim 1 line 159 reads “and a tank”, --and the tank-- is suggested.
Claim 1 line 162 reads “pawl assembly”, --pawl assembly 124-- is suggested.
Claim 1 line 170 reads “neutral position to second”, --a neutral position to a second-- is suggested.
Claim 1 line 171 reads “of synchronizer”, --of the synchronizer-- is suggested.
Claim 1 line 172 reads “with second”, --with the second-- is suggested.
Claim 1 line 173 reads “of second”, --of the second-- is suggested.
Claim 1 line 178 reads “from corresponding”, --from the corresponding-- is suggested.
Claim 1 line 179 reads “a predefined”, --the predefined-- is suggested.
Claim 1 line 183 reads “arm106”, --arm 106-- is suggested.
Claim 1 line 184 reads “said an active”, --said active-- is suggested.
Claim 1 line 190 reads “in direction”, --in a direction-- is suggested.
Claim 1 line 193 reads “angle (27.5 to 41 degree) therein”, --angle therein-- is suggested.
Claim 1 line 196 reads “120P (internal teeth) of said”, --120P of said-- is suggested.
Claim 1 line 198 reads “moves first”, --moves the first-- is suggested.
Claim 1 line 201 reads “from first gear position to neutral”, --from a first gear position to a neutral-- is suggested.
Claim 1 line 203 reads “of first”, --of the first-- is suggested.
Claim 1 line 204 reads “of first”, --of a first-- is suggested.
Claim 1 lines 205-206 read “angle (27.5 to 41 degree) therein”, --angle therein-- is suggested.
Claim 1 line 206 reads “of second”, --of a second-- is suggested.
Claim 1 line 207 reads “portions (internal teeth) of”, --portions of-- is suggested.
Claim 1 line 207 reads “pawl kicker plate”, --pawl kicker means 126-- is suggested.
Claim 1 line 210 reads “120P (internal teeth) of said”, --120P of said-- is suggested.
Claim 1 line 212 reads “predefined angle (41 to 45 degree)”, --predefined angle--“ is suggested.
Claim 3 line 3 reads “facilitate (enable) up shift”, --facilitate up shit-- is suggested.
Claim 1 line 5 reads “facilitate (enable) downshift”, --facilitate downshift-- is suggested.
Claim 4 line 2 reads “the shift gate 104G of said shift gate element 104”, --a shift gate 104G of a shift gate element 104-- is suggested.
Claim 4 line 3 reads “pattern (Z-gate sequential gear shift pattern)”, --pattern-- is suggested.
Claim 5 line 2 reads “,further”, --, further-- is suggested.
Claim 6 line 3 reads “said gear shift”, --a gear shift-- is suggested.
Claim 7 line 4 reads “initial shift”, --an initial shift-- is suggested.
Claim 8 line 12 reads “positions (predetermined angles)”, --positions-- is suggested.
Claim 9 lines 3-4 read “is at least a”, --is a-- is suggested.
Claim 11 line 4 reads “positions (predetermined angles), where”, --positions, where-- is suggested.
Claim 11 line 5 reads “is at least a”, --is a-- is suggested.
Claim 12 line 2 reads “where plurality”, --wherein the plurality-- is suggested.
Claim 14 lines 3-4 read “driven shaft driven gear and a driven shaft drive gear”, --driven shaft drive gear 118 and a driven shaft drive gear 116-- is suggested.
Claim 14 line 7 reads “drives said”, --drive said-- is suggested.
NOTE: The Examiner asks Applicant’s help in identifying any additional objections which may have been missed. More specifically, correcting any antecedent basis issues, inserting missing reference numbers and spacing between words. 

In the drawings:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the synchronizer sleeve, the synchronizer ring, the tank, the master clutch control valve assembly, and the dual clutch unit, as required by claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10, 128, 128A-128D, 121, 130, 130A-130D, 132A-132D, 134A-134D, 124I, 138F, 100M, 10D, 142F, 110M, E, 10T and 113.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show keys 113 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "114" and "120" have both been used to designate the rail shifting means, see Fig. 16 and 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted 

The drawings are objected to because according to PCT rule 11.13 (a) Drawings shall be executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes without colorings; and (c) The scale of the drawings and the distinctness of their graphical execution shall be such that a photographic reproduction with a linear reduction in size to two-thirds would enable all details to be distinguished without difficulty. In this instance, figures 1-21 and 23 use colorings and figure 21 is unreadable as is, such that a reproduction would not enable all the details to be distinguished. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In the specification:
The disclosure is objected to because of the following informalities:
The synchronizer sleeve, the synchronizer rings and the tank are missing reference characters.
Page 10 line 3 reads “106aand”, --106a and-- is suggested.
Page 10 line 20 reads “110in”, --110 in-- is suggested.
Page 11 line 1 reads “108e.The”, --108e. The-- is suggested.
The Examiner notes that the list above is not exhaustive. The Examiner requests Applicant’s help in identifying and correcting the errors in the specification, most notably missing spaces.
Figures 10-23 are missing a brief description.   
Appropriate correction is required.

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art shows or renders obvious the transmission control mechanism of claim 1, specifically, a shifter arm connected to a shift lever, wherein the shift arm is connected to an input ratchet shifting assembly, wherein the input ratchet shifting assembly is connected to an input shift ratchet and cam assembly, wherein the input shift ratchet and cam assembly is connected to an input shaft which is gear connected to an output shaft, further, wherein the input and output shafts actuate a first/fifth, a second/sixth, a third/seventh and a fourth/eighth shift forks. While the individual elements of claim 1 may be known, it would not be reasonable to arbitrarily combine the individual elements exactly as Applicant claims. Such a modification would be improper hindsight and require the use of Applicant’s specification for a blueprint for a rejection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.